Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 07/15/2021 amendment/responses in the application of BALDEMAIR et al. for “CODE-RATE-DEPENDENT MODULATION TECHNIQUES” filed 03/13/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 53-72 are now pending. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 53, 56-57, 59, 62-63, 65, 68-69, 71-72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GAAL et al. (US 2009/0279493 A1), hereinafter GAAL.
Regarding claim 53, GAAL discloses a method, performed by a wireless device (see mobile terminal 1202, figure 12 or transmitter, see figure 14), of selecting a 
encoding the data to be transmitted (the data processor 1414 can format, encode, traffic data, see ¶ 0067); 
determining a characteristic of the data or of the physical uplink control channel, the characteristic of the data or of the physical uplink control channel comprising a code rate (the reported CSI can then be provided to processor 1430 and used to determine data rates as well as coding and modulation schemes to be used for one or more data streams, see ¶ 0071); 
selecting a first or second modulation technique in response to the code rate, the first modulation technique being one of Binary Phase Shift Keying (BPSK) and pi/2 BPSK and the second modulation technique being Quadrature Phase Shift Keying (QPSK) (Back at transmitter system 1410, the multiplexed pilot and coded data for each data stream can be modulated (i.e., symbol mapped) based on a particular modulation scheme (e.g., BPSK, QSPK, M-PSK, or M-QAM) selected for each respective data stream in order to provide modulation symbols. In one example, data rate, coding, and modulation for each data stream can be determined by instructions performed on and/or provided by processor 1430, see ¶ 0067); and 
generating modulation symbols from the encoded data using the selected modulation technique (modulation symbol for transmission using the selected modulation technique, see ¶ 0040, 0067)
GAAL discloses the characteristic of the data or of the physical uplink control channel comprises one or more of a channel bandwidth, a channel length, a number of channel modulation symbols, a number of channel resource elements used for the data, a number of symbols carrying the data transmission, the type of signaling in the data to be transmitted, and one of a size of the data to be transmitted and the number of coded bits to be transmitted (determining PUCCH format 0 or 1,  where the PUCCH format 0 can utilized for ACK information corresponding to a single stream, while PUCCH format 1 can utilized for ACK information corresponding to two streams, see ¶ 0039, 0040 and figure 3).
Regarding claim 57, GAAL inherently discloses one or more predetermined tables map a modulation technique to transmission payload size (inherent feature:  the modulation scheme is selected based on the size of control bit per subframe: where BPSK is selected if one control bit per subframe, and the QPSK is selected if two control bits per subframe, see ¶ 0039).  
Regarding claim 59, GAAL discloses a wireless device operative in a wireless communication network and further operative to select a modulation technique for transmitting data across a physical uplink control channel, the wireless device comprising: 
a transceiver; processing circuitry operatively connected to the transceiver, and adapted to: 
see ¶ 0067); 
determine a characteristic of the data or of the physical uplink control channel, the characteristic of the data or of the physical uplink control channel comprising a code rate (the reported CSI can then be provided to processor 1430 and used to determine data rates as well as coding and modulation schemes to be used for one or more data streams, see ¶ 0071); 
select a first or second modulation technique in response to the code rate, the first modulation technique being one of Binary Phase Shift Keying (BPSK) and pi/2 BPSK and the second modulation technique being Quadrature Phase Shift Keying (QPSK) (the transmitter system 1410, the multiplexed pilot and coded data for each data stream can be modulated (i.e., symbol mapped) based on a particular modulation scheme (e.g., BPSK, QSPK, M-PSK, or M-QAM) selected for each respective data stream in order to provide modulation symbols. In one example, data rate, coding, and modulation for each data stream can be determined by instructions performed on and/or provided by processor 1430, see ¶ 0067); and 
generate modulation symbols from the encoded data using the selected modulation technique (modulation symbol for transmission using the selected modulation technique, see ¶ 0040, 0067).

Regarding claim 62, GAAL discloses the characteristic of the data or of the physical uplink control channel comprises one or more of a channel bandwidth, a channel length, a number of channel modulation symbols, a number of channel 
Regarding claim 63, GAAL inherently discloses one or more predetermined tables map a modulation technique to transmission payload size (inherent feature:  the modulation scheme is selected based on the size of control bit per subframe: where BPSK is selected if one control bit per subframe, and the QPSK is selected if two control bits per subframe, see ¶ 0039).  
Regarding claim 65, GAAL inherently discloses a method performed by a base station of receiving a data transmitted across a physical uplink control channel, the method comprising: 
receiving a signal transmitted by a wireless device on the physical uplink control channel (receiving PUCCH from the terminal at base station, see ¶ 0039, 0040, 0061 and figure 11); 
determining a characteristic of the data transmitted or of the physical uplink control channel, the characteristic of the data or of the physical uplink control channel comprising a code rate (the reported CSI can then be provided to processor 1430 and see ¶ 0071); 
selecting a first or second modulation technique in response to the code rate, the first modulation technique being one of Binary Phase Shift Keying (BPSK) and pi/2 BPSK and the second modulation technique being Quadrature Phase Shift Keying (QPSK) (inherent feature: the transmitter system 1410, the multiplexed pilot and coded data for each data stream can be modulated (i.e., symbol mapped) based on a particular modulation scheme (e.g., BPSK, QSPK, M-PSK, or M-QAM) selected for each respective data stream in order to provide modulation symbols. In one example, data rate, coding, and modulation for each data stream can be determined by instructions performed on and/or provided by processor 1430, see ¶ 0067); and 
demodulating data in the received signal using the selected modulation technique (the Base Station or BS demodulate the received signal e.g. PUCCH by the demodulator (Demod) 1112, see figure 11 and ¶ 0061)
Regarding claim 68, GAAL inherently discloses the characteristic of the data or of the physical uplink control channel comprises a number of coded bits in the data to be transmitted, and wherein if the number of coded bits is at or below the threshold, the second modulation technique is selected and if the number of coded bits is above the threshold, the first modulation technique is selected (inherent feature:  the modulation scheme is selected based on the size of control bit per subframe: where BPSK is selected if one control bit per subframe, and the QPSK is selected if two control bits per subframe, see ¶ 0039).  

Regarding claim 69, GAAL inherently discloses a base station (Node B, see figure 11) operative in a wireless communication network wherein one or more wireless devices (UE 1104, see figure 11) transmit modulated data across a physical uplink control channel to the base station, comprising: 
a transceiver; processing circuitry operatively connected to the transceiver (see figure 11), and adapted to 
receive a signal transmitted by a wireless device on the physical uplink control channel (receiving PUCCH from the terminal at base station, see ¶ 0039, 0040, 0061 and figure 11); 
determine a characteristic of the data transmitted or of the physical uplink control channel, the characteristic of the data or of the physical uplink control channel comprising a code rate (the reported CSI can then be provided to processor 1430 and used to determine data rates as well as coding and modulation schemes to be used for one or more data streams, see ¶ 0071); 
select a first or second modulation technique in response to the code rate, the first modulation technique being one of Binary Phase Shift Keying (BPSK) and pi/2 BPSK and the second modulation technique being Quadrature Phase Shift Keying (QPSK) (inherent feature: the transmitter system 1410, the multiplexed pilot and coded data for each data stream can be modulated (i.e., symbol mapped) based on a particular modulation scheme (e.g., BPSK, QSPK, M-PSK, or M-QAM) selected for each respective data stream in order to provide modulation symbols. In one example, see ¶ 0067); and 
demodulate data in the received signal using the selected modulation technique (the Base Station or BS demodulate the received signal e.g. PUCCH by the demodulator (Demod) 1112, see figure 11 and ¶ 0061)
Regarding claim 71, GAAL discloses the characteristic of the data or of the physical uplink control channel comprises one or more of a channel bandwidth, a channel length, a number of channel modulation symbols, a number of channel resource elements used for the data, a number of symbols carrying the data transmission, the type of signaling in the data to be transmitted, and one of a size of the data to be transmitted and the number of coded bits to be transmitted (determining PUCCH format 0 or 1,  where the PUCCH format 0 can utilized for ACK information corresponding to a single stream, while PUCCH format 1 can utilized for ACK information corresponding to two streams, see ¶ 0039, 0040 and figure 3).
Regarding claim 72, GAAL inherently discloses the characteristic of the data or of the physical uplink control channel comprises a number of coded bits in the data to be transmitted, and wherein if the number of coded bits is at or below the threshold, the second modulation technique is selected and if the number of coded bits is above the threshold, the first modulation technique is selected (inherent feature:  the modulation scheme is selected based on the size of control bit per subframe: where BPSK is .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-55, 60-61, 66-67, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAAL in view of FUKUOKA et al. (US 2009/0022241 A1), hereinafter FUKUOKA.
Regarding claims 54-55, 60-61, 66, 70 GAAL fails to disclose that  selecting a first or second modulation technique in response to the determined characteristic comprises comparing the determined characteristic to a threshold value, and selecting the first or second modulation technique in response to the threshold comparison or a plurality of candidate threshold values is provisioned or signaled to the wireless device, and a selection of which threshold to apply is dynamically signaled to the wireless device.
In the same field of endeavor, FUKUOKA discloses that selecting BPSK or QPSK modulation for transmission data depends comparing threshold values at the transmission site (see ¶ 0049, 0050, and claims 4, 5).  
FUKUOKA’s teaching in the wireless device taught by GAAL in order to adapt to a channel environment of the radio transmitted transmission signal. 

Regarding claim 67, GAAL discloses the characteristic of the data or of the physical uplink control channel comprises one or more of a channel bandwidth, a channel length, a number of channel modulation symbols, a number of channel resource elements used for the data, a number of symbols carrying the data transmission, the type of signaling in the data to be transmitted, and one of a size of the data to be transmitted and the number of coded bits to be transmitted (determining PUCCH format 0 or 1,  where the PUCCH format 0 can utilized for ACK information corresponding to a single stream, while PUCCH format 1 can utilized for ACK information corresponding to two streams, see ¶ 0039, 0040 and figure 3).

Claims 58, 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAAL in view of NISHIO et al. (US 2011/0200000 A1), hereinafter NISHIO.
Regarding claims 58 and 64, GAAL fails to disclose that the characteristic of the data or of the physical uplink control channel comprises transmit power, and wherein the first modulation technique is selected if the wireless device transmits at or near maximum transmission power, and otherwise the second modulation technique is selected.
NISHIO discloses that QPSK modulation, an ACK/NACK signal is transmitted at a lower PAPR value than in BPSK modulation. That is, in QPSK modulation, the maximum transmission power can be increased more than in BPSK modulation (see 0073).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate NISHIO’s teaching of using QPSK when the need to transmit control data at maximum transmission power and using BPSK modulation when lower transmission power is required in the system taught by GAAL in order to adapt to current network’s environment. 


Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 53, and 59. When reading the preamble in the context of the entire claim, the recitation transmitting data across a physical uplink control channel is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412